STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

REV.        STEFON       A.     WILLIAMS           AND                                      NO.         2021    CW    1325
JEFFREY           E.    WILLIAMS


VERSUS


DYNAMIC           THERAPY,           LLC,     ET    AL.                                DECEMBER               30,     2021




In    Re:              The      Louisiana               Patient'      s     Compensation                Fund        and     the
                       Louisiana              Patient' s          Compensation                   Oversight            Board,

                       applying for                supervisory            writs,       18th          Judicial       District
                       Count, Parish               of    Iberville,          No.      74984.




BEFORE:                WHIPPLE,           C. J.,    PENZATO AND             HESTER,        JJ.


           WRIT         GRANTED.              The       trial     court'        s    July       7,     2021     judgment,
which        granted          the     Motion         for    New    Trial            filed by plaintiffs,                   Rev.
Stefon           A.     Williams            and     Jeffrey        E.       Williams,           vacated         the       trial
court'       s    April        15,        2021     judgment        denying           plaintiffs'              Petition       to
Approve           Settlement,               and     granted       plaintiffs'               Petition           to    Approve
Settlement,              is     reversed.               The     trial       court         abused        its    discretion
in   granting                 plaintiffs'                Motion           for       New     Trial         as        evidence

introduced   at                 the        hearing         on    plaintiffs'               Petition           to     Approve
Settlement              reveals           that  Plaquemine                Manor       Nursing          Home,        Inc.    did
not        pay        plaintiffs $           100, 000. 00,         the       statutory               minimum        required

to        trigger       the     Louisiana            Patient' s           Compensation               Fund' s  statutory
liability               for     excess           damages.             See    Russo         v.        Vasquez,   94- 2407
    La.     1/   17/ 95),          648     So. 2d       879.      Accordingly,                  plaintiffs'           Motion
for       New    Trial        is     denied.


                                                                VGW
                                                                AHP
                                                                CHH




COURT       OF        APPEAL,        FIRST       CIRCUIT




i         DEPUTY        CLERK        OF    COURT
                 FOR     THE       COURT